Title: Report on the University of Virginia, 21 July 1828
From: 
To: 


                        
                            
                                
                            
                            
                                
                                    University of Virginia
                                
                                July 2[4], 1828
                            
                        
                        Report on the University of Virginia
                        
                        We lay before our readers the following interesting View of the condition of the University of Virginia,
                            submitted to the Legislature on Monday last:
                        
                            
                                
                            
                        
                                             
                            Sir,
                              Richmond,13th December, 1828.
                        

                        I have the honor to lay before the General Assembly, the report adopted by the Rector and Visitors of the
                            University of Virginia, at their meeting in July last, and received by me as President of the Literary Fund. I am, sir,
                            with great respect, your most obedient servant, 
                        
                            William B. Giles.
                            The Honorable the Speaker of the House of Delegates.
                                                 
                            To the president and director of the literary fund.
                            July 2[4], 1828.
                        
In obedience to the law, requiring that the Rector and Visitors of the University of Virginia should make a
                            Report, annually, to the President and Directors of the Literary Fund, (to be laid before the Legislature at their next
                            succeeding meeting,) embracing a full account of the disbursements, the funds on hand, and a general statement of the
                            condition of the said University, the Rector and Visitors make the following REPORT:
                        The provision, which requires that the Rector and Visitors should annually visit the University, for the
                            purpose of enquiring into the proceedings and practices thereat, and of examining into the progress of the Students, was
                            complied with by the stated yearly meeting, commencing on the 10th of July, the period of the Summer public examination.
                            The Board continued their session until the 24th of the same month; a portion of their time being employed in attending,
                            as had been desired by many of their fellow-citizens, the Convention at that time held in Charlottesville, to take into
                            consideration the Internal Improvement of the State. The demand on them, as members of this body, was incompatible with
                            the degree of attention which would otherwise have been bestowed on the examination of the students, then going on. So
                            far, however, as this could be done, it served to confirm the high estimation in which the attainments and talents of the
                            Professors have ever been held by them. They take pleasure in repeating the observations made in their Report of last
                            year, concerning the improvement in the economy of the Institution, and the habits of the Students: points, in relation to
                            which, they believe the University would not suffer from comparison with any similar establishment in the country. The
                            anticipations expressed in the same Report, have been agreeably realized, by there being this year, in a portion of the
                            schools, several successful aspirants, to the special certificates of proficiency which have been substituted for the
                            "Degrees" usually conferred: in the Department of medicine, where particular reasons caused the title of Doctor to be
                            retained, that degree has been acquired by several young gentlemen.
                        The Board have to regret this year, again, the loss of one of the very able Professors, for the happy
                            selection of whom, the University was indebted to the late Mr. Gilmer. Mr. Long, Professor of Antient Languages, while
                            peforming the duties of his station here, received the flattering testimonials of the reputation he had left behind him,
                            in a call to the Chair of Greek Literature, in the University of London. Under the contract subsisting between him and the
                            University, he might have been retained one session longer: but, independently of the courtesy due to a kindred
                            Institution, which promises no ordinary usefulness in the great work of instructing the rising generation, and extending
                            the limits of human knowledge, Mr. Long had, by the very able and exemplary discharge of his duties, as well as by the
                            perfect candor and propriety of his conduct, on the occasion, established claims, which, however averse the Board might be
                            to sacrifice the interests of the University, would not allow them to insist rigorously on the contract with him. To fill
                            the vacated Chair, during the approaching session, the Board have authorised the appointment, by the Rector, of Doctor
                            Gesner Harrison, distinguished as a pupil of Mr. Long, and a graduate in the Medical School.
                        Another duty, the discharge of which had been unavoidably delayed till this meeting, was to provide for the
                            Chair of Natural Philosophy, vacated by the translation of Professor Bonnycastle to the School of Mathematics. The Board
                            feel much gratification in having it in their power to state, that they have secured the services of Dr. Robert M.
                            Patterson, late Professor of Natural Philosophy in the University of Pennsylvania His very high standing, where he was
                            best known, both as a Professor and an accomplished member of society, leaves no doubt that he will prove, in every
                            respect, a valuable acquisition to the University. In addition to the immediate duties of this school, those specially
                            pertaining to the observatory, have been assigned to Doctor Patterson, with a compensation of five hundred dollars per
                            annum.
                        The fortnight’s recess for all the schools, provided for the Christmas holydays, having proved injurious in
                            practice, has been discontinued, and the annual vacation fixed from the 20th of July to the 10th of September; the time
                            for the public examination, required to precede the winter recess, being referred to the Faculty, with a direction that it
                            be as near the middle of the session as conveniency will permit.
                        With a view to a farther reduction of the expenses of the Students, the price paid to the Hotel Keepers for
                            board, and all the supplies and services now rendered by them, except fuel and candles, has been fixed at one hundred dollars
                            for the session of upwards of ten months: and provision has been made for supplying the two excepted articles on the most
                            economical terms possible.
                        The number of Students matriculated during the session is one hundred and thirty-one: the state of the
                            schools being as follows:
                        Antient Languages   48
                        Modern Languages   46
                        Mathematics   63
                        Natural Philosophy   36
                        Chemistry and Materia Medica   43
                        Medicine 24
                        Anatomy and Surgery  22
                        Moral Philosophy  25
                        Law   24
                        The accounts for the receipts, disbursements, and funds on hand, as rendered by the Bursar and Proctor, are
                            given with this report, as required by law.
                        
                                                                        
                            James Madison, Rector.
                            
                        